PER CURIAM:
Bank of America moves to lift the stay on this case and for summary reversal. We stayed this appeal pending review by the United States Supreme Court of our decisions in In re Caulkett, 566 Fed.Appx. 879 (2014), and In re Toledo-Cardona, 556 Fed.Appx. 911 (2014), that allowed a Chapter 7 debtor to void — that is, extinguish entirely — a junior mortgage lien when the *671amount owed on the senior lien exceeds the home’s fair market value. Because the Supreme Court has disposed of these cases in Bank of America v. Caulkett, 575 U.S. -, 135 S.Ct. 1995, 192 L.Ed.2d 52 (2015), we LIFT the stay of this appeal. In light of the Supreme Court’s decision in Caulkett and this Court’s subsequent decision in In re Waits, 793 F.3d 1267, 2015 WL 4378369 (11th Cir. July 16, 2015), we DENY Bank of America’s motion for summary reversal, VACATE the district court’s affirmance of the bankruptcy court, and REMAND for further proceedings consistent with Caulkett and Waits.